1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10                                    SOUTHERN DIVISION
11   RANDY WINES, an individual,                 Case No.: 8:19-cv-00696-JLS (JDEx)
12                       Plaintiff,              PROTECTIVE ORDER
13         vs.
                                                 [Discovery Document: Referred to
14   WALMART INC., et al.                        Magistrate Judge John D. Early]
15                       Defendants.
16
17         1.     PURPOSES AND LIMITATIONS
18         Discovery in this action is likely to involve production of confidential,
19   proprietary or private information for which special protection from public
20   disclosure and from use for any purpose other than pursuing this litigation may be
21   warranted. Accordingly, the parties hereby stipulate to and petition the Court to
22   enter the following Stipulated Protective Order. The parties acknowledge that this
23   Order does not confer blanket protections on all disclosures or responses to
24   discovery and that the protection it affords from public disclosure and use extends
25   only to the limited information or items that are entitled to confidential treatment
26   under the applicable legal principles.
27   ///
28   ///

                                               1
                                       PROTECTIVE ORDER
1            2.    GOOD CAUSE STATEMENT
2            This action is likely to involve confidential employment, commercial,
3    financial, technical and/or proprietary information for which special protection from
4    public disclosure and from use for any purpose other than prosecution of this action
5    is warranted. Such confidential and proprietary materials and information consist of,
6    among other things: personnel information of non-parties; medical documentation
7    and medical information of any person besides Plaintiff; documents referring or
8    related to confidential and proprietary human resources or business information;
9    non-public financial information and business information of Defendant;
10   confidential investigation records of Defendant; proprietary or sensitive policies,
11   procedures or training materials of Defendant; confidential business or financial
12   information, information regarding confidential business practices, or other
13   confidential research, development, or commercial information (including
14   information implicating privacy rights of third parties); information otherwise
15   generally unavailable to the public, or which may be privileged or otherwise
16   protected from disclosure under state or federal statutes, court rules, case decisions,
17   or common law. Accordingly, to expedite the flow of information, to facilitate the
18   prompt resolution of disputes over confidentiality of discovery materials, to
19   adequately protect information the parties are entitled to keep confidential, to ensure
20   that the parties are permitted reasonable necessary uses of such material in
21   preparation for and in the conduct of trial, to address their handling at the end of the
22   litigation, and serve the ends of justice, a protective order for such information is
23   justified in this matter. It is the intent of the parties that information will not be
24   designated as confidential for tactical reasons and that nothing be so designated
25   without a good faith belief that it has been maintained in a confidential, non-public
26   manner, and there is good cause why it should not be part of the public record of this
27   case.
28   ///

                                               2
                                       PROTECTIVE ORDER
1          3.     ACKNOWLEDGMENT OF UNDER SEAL FILING PROCEDURE
2          The parties further acknowledge, as set forth in Section 14.3, below, that this
3    Stipulated Protective Order does not entitle them to file confidential information
4    under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
5    and the standards that will be applied when a party seeks permission from the court
6    to file material under seal. There is a strong presumption that the public has a right
7    of access to judicial proceedings and records in civil cases. In connection with non-
8    dispositive motions, good cause must be shown to support a filing under seal. See
9    Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006),
10   Phillips v. Gen. Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002),
11   Makar-Welbon v. Sony Electrics, Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even
12   stipulated protective orders require good cause showing), and a specific showing of
13   good cause or compelling reasons with proper evidentiary support and legal
14   justification, must be made with respect to Protected Material that a party seeks to
15   file under seal. The parties’ mere designation of Disclosure or Discovery Material as
16   CONFIDENTIAL does not—without the submission of competent evidence by
17   declaration, establishing that the material sought to be filed under seal qualifies as
18   confidential, privileged, or otherwise protectable—constitute good cause.
19         Further, if a party requests sealing related to a dispositive motion or trial, then
20   compelling reasons, not only good cause, for the sealing must be shown, and the
21   relief sought shall be narrowly tailored to serve the specific interest to be protected.
22   See Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir. 2010). For
23   each item or type of information, document, or thing sought to be filed or introduced
24   under seal, the party seeking protection must articulate compelling reasons,
25   supported by specific facts and legal justification, for the requested sealing order.
26   Again, competent evidence supporting the application to file documents under seal
27   must be provided by declaration.
28   ///

                                              3
                                      PROTECTIVE ORDER
1           Any document that is not confidential, privileged, or otherwise protectable in
2    its entirety will not be filed under seal if the confidential portions can be redacted. If
3    documents can be redacted, then a redacted version for public viewing, omitting
4    only the confidential, privileged, or otherwise protectable portions of the document,
5    shall be filed. Any application that seeks to file documents under seal in their
6    entirety should include an explanation of why redaction is not feasible.
7           4.     DEFINITIONS
8           4.1    Action: this pending federal lawsuit, entitled Randy Wines v.
9    Walmart Inc., Case No. 8:19-cv-00696-JLS-JDE.
10          4.2    Challenging Party: a Party or Non-Party that challenges the designation
11   of information or items under this Order.
12          4.3    “CONFIDENTIAL” Information or Items: information (regardless of
13   how it is generated, stored or maintained) or tangible things that qualify for
14   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
15   the Good Cause Statement.
16          4.4    Counsel: Outside Counsel of Record and House Counsel (as well as
17   their support staff).
18          4.5    Designating Party: a Party or Non-Party that designates information or
19   items that it produces in disclosures or in responses to discovery as
20   “CONFIDENTIAL.”
21          4.6    Disclosure or Discovery Material: all items or information, regardless
22   of the medium or manner in which it is generated, stored, or maintained (including,
23   among other things, testimony, transcripts, and tangible things), that are produced or
24   generated in disclosures or responses to discovery.
25          4.7    Expert: a person with specialized knowledge or experience in a matter
26   pertinent to the litigation who has been retained by a Party or its counsel to serve as
27   an expert witness or as a consultant in this Action.
28   ///

                                               4
                                       PROTECTIVE ORDER
1          4.8     House Counsel: attorneys who are employees of a party to this Action.
2    House Counsel does not include Outside Counsel of Record or any other outside
3    counsel.
4          4.9    Non-Party: any natural person, partnership, corporation, association or
5    other legal entity not named as a Party to this action.
6          4.10 Outside Counsel of Record: attorneys who are not employees of a party
7    to this Action but are retained to represent a party to this Action and have appeared
8    in this Action on behalf of that party or are affiliated with a law firm that has
9    appeared on behalf of that party, and includes support staff.
10         4.11 Party: any party to this Action, including all of its officers, directors,
11   employees, consultants, retained experts, and Outside Counsel of Record (and their
12   support staffs).
13         4.12 Producing Party: a Party or Non-Party that produces Disclosure or
14   Discovery Material in this Action.
15         4.13 Professional Vendors: persons or entities that provide litigation support
16   services (e.g., photocopying, videotaping, translating, preparing exhibits or
17   demonstrations, and organizing, storing, or retrieving data in any form or medium)
18   and their employees and subcontractors.
19         4.14 Protected Material: any Disclosure or Discovery Material that is
20   designated as “CONFIDENTIAL.”
21         4.15    Receiving Party: a Party that receives Disclosure or Discovery
22   Material from a Producing Party.
23         5.     SCOPE
24         The protections conferred by this Stipulation and Order cover not only
25   Protected Material (as defined above), but also (1) any information copied or
26   extracted from Protected Material; (2) all copies, excerpts, summaries, or
27   compilations of Protected Material; and (3) any testimony, conversations, or
28   presentations by Parties or their Counsel that might reveal Protected Material.

                                              5
                                      PROTECTIVE ORDER
1          Any use of Protected Material at trial shall be governed by the orders of the
2    trial judge and other applicable authorities. This Order does not govern the use of
3    Protected Material at trial.
4          6.     DURATION
5          Once a case proceeds to trial, information that was designated as
6    CONFIDENTIAL or maintained pursuant to this protective order used or introduced
7    as an exhibit at trial becomes public and will be presumptively available to all
8    members of the public, including the press, unless compelling reasons supported by
9    specific factual findings to proceed otherwise are made to the trial judge in advance
10   of the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause”
11   showing for sealing documents produced in discovery from “compelling reasons”
12   standard when merits-related documents are part of court record). Accordingly, the
13   terms of this protective order do not extend beyond the commencement of the trial.
14         7.     DESIGNATING PROTECTED MATERIAL
15         7.1    Exercise of Restraint and Care in Designating Material for Protection.
16   Each Party or Non-Party that designates information or items for protection under
17   this Order must take care to limit any such designation to specific material that
18   qualifies under the appropriate standards. The Designating Party must designate for
19   protection only those parts of material, documents, items or oral or written
20   communications that qualify so that other portions of the material, documents, items
21   or communications for which protection is not warranted are not swept unjustifiably
22   within the ambit of this Order.
23         Mass, indiscriminate or routinized designations are prohibited. Designations
24   that are shown to be clearly unjustified or that have been made for an improper
25   purpose (e.g., to unnecessarily encumber the case development process or to impose
26   unnecessary expenses and burdens on other parties) may expose the Designating
27   Party to sanctions.
28   ///

                                               6
                                       PROTECTIVE ORDER
1          If it comes to a Designating Party’s attention that information or items that it
2    designated for protection do not qualify for protection, that Designating Party must
3    promptly notify all other Parties that it is withdrawing the inapplicable designation.
4          7.2    Manner and Timing of Designations. Except as otherwise provided in
5    this Order, or as otherwise stipulated or ordered, Disclosure of Discovery Material
6    that qualifies for protection under this Order must be clearly so designated before
7    the material is disclosed or produced.
8          Designation in conformity with this Order requires:
9                 (a) for information in documentary form (e.g., paper or electronic
10   documents, but excluding transcripts of depositions or other pretrial or trial
11   proceedings), that the Producing Party affix at a minimum, the legend
12   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
13   contains protected material. If only a portion of the material on a page qualifies for
14   protection, the Producing Party also must clearly identify the protected portion(s)
15   (e.g., by making appropriate markings in the margins).
16         A Party or Non-Party that makes original documents available for inspection
17   need not designate them for protection until after the inspecting Party has indicated
18   which documents it would like copied and produced. During the inspection and
19   before the designation, all of the material made available for inspection shall be
20   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
21   documents it wants copied and produced, the Producing Party must determine which
22   documents, or portions thereof, qualify for protection under this Order. Then, before
23   producing the specified documents, the Producing Party must affix the
24   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
25   portion of the material on a page qualifies for protection, the Producing Party also
26   must clearly identify the protected portion(s) (e.g., by making appropriate markings
27   in the margins).
28   ///

                                              7
                                      PROTECTIVE ORDER
1                 (b) for testimony given in depositions that the Designating Party
2    identifies the Disclosure or Discovery Material on the record, before the close of the
3    deposition all protected testimony.
4                 (c) for information produced in some form other than documentary and
5    for any other tangible items, that the Producing Party affix in a prominent place on
6    the exterior of the container or containers in which the information is stored the
7    legend “CONFIDENTIAL.” If only a portion or portions of the information
8    warrants protection, the Producing Party, to the extent practicable, shall identify the
9    protected portion(s).
10         7.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
11   failure to designate qualified information or items does not, standing alone, waive
12   the Designating Party’s right to secure protection under this Order for such material.
13   Upon timely correction of a designation, the Receiving Party must make reasonable
14   efforts to assure that the material is treated in accordance with the provisions of this
15   Order.
16         8.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
17         8.1.   Timing of Challenges. Any Party or Non-Party may challenge a
18   designation of confidentiality at any time that is consistent with the Court’s
19   Scheduling Order.
20         8.2    Meet and Confer. The Challenging Party shall initiate the dispute
21   resolution process under Local Rule 37-1 et seq.
22         8.3    Joint Stipulation. Any challenge submitted to the Court shall be via a
23   joint stipulation pursuant to Local Rule 37-2.
24         8.4    The burden of persuasion in any such challenge proceeding shall be on
25   the Designating Party. Frivolous challenges, and those made for an improper
26   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
27   parties) may expose the Challenging Party to sanctions. Unless the Designating
28   Party has waived or withdrawn the confidentiality designation, all parties shall

                                              8
                                      PROTECTIVE ORDER
1    continue to afford the material in question the level of protection to which it is
2    entitled under the Producing Party’s designation until the Court rules on the
3    challenge.
4          9.     ACCESS TO AND USE OF PROTECTED MATERIAL
5          9.1    Basic Principles. A Receiving Party may use Protected Material that is
6    disclosed or produced by another Party or by a Non-Party in connection with this
7    Action only for prosecuting, defending or attempting to settle this Action. Such
8    Protected Material may be disclosed only to the categories of persons and under the
9    conditions described in this Order. When the Action has been terminated, a
10   Receiving Party must comply with the provisions of section 15 below (FINAL
11   DISPOSITION).
12         Protected Material must be stored and maintained by a Receiving Party at a
13   location and in a secure manner that ensures that access is limited to the persons
14   authorized under this Order.
15         9.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
16   otherwise ordered by the court or permitted in writing by the Designating Party, a
17   Receiving Party may disclose any information or item designated
18   “CONFIDENTIAL” only to:
19                (a) the Receiving Party’s Outside Counsel of Record in this Action, as
20   well as employees of said Outside Counsel of Record to whom it is reasonably
21   necessary to disclose the information for this Action;
22                (b) the officers, directors, and employees (including House Counsel) of
23   the Receiving Party to whom disclosure is reasonably necessary for this Action;
24                (c) Experts (as defined in this Order) of the Receiving Party to whom
25   disclosure is reasonably necessary for this Action and who have signed the
26   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
27                (d) the court and its personnel;
28                (e) court reporters and their staff;

                                              9
                                      PROTECTIVE ORDER
1                 (f) professional jury or trial consultants, mock jurors, and Professional
2    Vendors to whom disclosure is reasonably necessary for this Action and who have
3    signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
4                 (g) the author or recipient of a document containing the information or
5    a custodian or other person who otherwise possessed or knew the information;
6                 (h) during their depositions, witnesses, and attorneys for witnesses, in
7    the Action to whom disclosure is reasonably necessary provided: (1) the deposing
8    party requests that the witness sign the form attached as Exhibit A hereto; and
9    (2) they will not be permitted to keep any confidential information unless they sign
10   the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
11   agreed by the Designating Party or ordered by the court. Pages of transcribed
12   deposition testimony or exhibits to depositions that reveal Protected Material may
13   be separately bound by the court reporter and may not be disclosed to anyone except
14   as permitted under this Stipulated Protective Order; and
15                (i) any mediators or settlement officers and their supporting personnel,
16   mutually agreed upon by any of the parties engaged in settlement discussions.
17         10.    PROTECTED MATERIAL SUBPOENAED OR ORDERED
18                PRODUCED IN OTHER LITIGATION
19         If a Party is served with a subpoena or a court order issued in other litigation
20   that compels disclosure of any information or items designated in this Action as
21   “CONFIDENTIAL,” that Party must:
22                (a) promptly notify in writing the Designating Party. Such notification
23   shall include a copy of the subpoena or court order;
24                (b) promptly notify in writing the party who caused the subpoena or
25   order to issue in the other litigation that some or all of the material covered by the
26   subpoena or order is subject to this Protective Order. Such notification shall include
27   a copy of this Stipulated Protective Order; and
28   ///

                                             10
                                      PROTECTIVE ORDER
1                 (c) cooperate with respect to all reasonable procedures sought to be
2    pursued by the Designating Party whose Protected Material may be affected. If the
3    Designating Party timely seeks a protective order, the Party served with the
4    subpoena or court order shall not produce any information designated in this action
5    as “CONFIDENTIAL” before a determination by the court from which the
6    subpoena or order issued, unless the Party has obtained the Designating Party’s
7    permission. The Designating Party shall bear the burden and expense of seeking
8    protection in that court of its confidential material and nothing in these provisions
9    should be construed as authorizing or encouraging a Receiving Party in this Action
10   to disobey a lawful directive from another court.
11         11.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
12                PRODUCED IN THIS LITIGATION
13                (a) The terms of this Order are applicable to information produced by a
14   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
15   produced by Non-Parties in connection with this litigation is protected by the
16   remedies and relief provided by this Order. Nothing in these provisions should be
17   construed as prohibiting a Non-Party from seeking additional protections.
18                (b) In the event that a Party is required, by a valid discovery request, to
19   produce a Non-Party’s confidential information in its possession, and the Party is
20   subject to an agreement with the Non-Party not to produce the Non-Party’s
21   confidential information, then the Party shall:
22                       (1) promptly notify in writing the Requesting Party and the
23   Non-Party that some or all of the information requested is subject to a
24   confidentiality agreement with a Non-Party;
25                       (2) promptly provide the Non-Party with a copy of the Stipulated
26   Protective Order in this Action, the relevant discovery request(s), and a reasonably
27   specific description of the information requested; and
28   ///

                                             11
                                      PROTECTIVE ORDER
1                        (3) make the information requested available for inspection by
2    the Non-Party, if requested.
3                 (c) If the Non-Party fails to seek a protective order from this court
4    within 14 days of receiving the notice and accompanying information, the Receiving
5    Party may produce the Non-Party’s confidential information responsive to the
6    discovery request. If the Non-Party timely seeks a protective order, the Receiving
7    Party shall not produce any information in its possession or control that is subject to
8    the confidentiality agreement with the Non-Party before a determination by the
9    court. Absent a court order to the contrary, the Non-Party shall bear the burden and
10   expense of seeking protection in this court of its Protected Material.
11         12.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
12         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
13   Protected Material to any person or in any circumstance not authorized under this
14   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
15   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
16   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
17   persons to whom unauthorized disclosures were made of all the terms of this Order,
18   and (d) request such person or persons to execute the “Acknowledgment an
19   Agreement to Be Bound” attached hereto as Exhibit A.
20         13.    INADVERTENT PRODUCTION OF PRIVILEGED OR
21                OTHERWISE PROTECTED MATERIAL
22         When a Producing Party gives notice to Receiving Parties that certain
23   inadvertently produced material is subject to a claim of privilege or other protection,
24   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil\
25   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
26   may be established in an e-discovery order that provides for production without
27   prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), each
28   Party agrees to and the court orders protections of privileged and otherwise

                                             12
                                      PROTECTIVE ORDER
1    protected Disclosure or Discovery Material against claims of waiver (including as
2    against any Non-Party and in other federal and state proceedings) as follows:
3          (a)    The disclosure or production of Disclosure or Discovery Material by a
4    Producing Party subject to a legally recognized claim of privilege, including without
5    limitation the attorney-client privilege and the work-product doctrine, to a Receiving
6    Party, shall in no way constitute the voluntary disclosure of such Disclosure or
7    Discovery Material.
8          (b)    The inadvertent disclosure or production of Disclosure or Discovery
9    Material in this Action shall not result in the waiver of any privilege, evidentiary
10   protection or other protection associated with such Disclosure or Discovery Material
11   as to the Receiving Party or any Non-Party, and shall not result in any waiver,
12   including subject matter waiver, of any kind.
13         (c)    If, during the course of this Action, a party determines that any
14   Disclosure or Discovery Material produced by another Party is or may reasonably be
15   subject to a legally recognizable privilege or evidentiary protection (“Protected
16   Document”):
17                (i)    the Receiving Party shall: (A) refrain from reading the Protected
18   Document any more closely than is necessary to ascertain that it is privileged or
19   otherwise protected from disclosure; (B) immediately notify the Producing Party in
20   writing that it has discovered Disclosure or Discovery Material believed to be
21   privileged or protected; (C) specifically identify the Protected Documents by Bates
22   number range or hash value; and, (D) within fourteen (14) days of discovery by the
23   Receiving Party, return, sequester, or destroy all copies of such Protected
24   Documents, along with any notes, abstracts or compilations of the content thereof.
25   To the extent that a Protected Document has been loaded into a litigation review
26   database under the control of the Receiving Party, the Receiving Party shall have all
27   electronic copies of the Protected Document extracted from the database. Where
28   such Protected Documents cannot be destroyed or separated, they shall not be

                                             13
                                      PROTECTIVE ORDER
1    reviewed, disclosed, or otherwise used by the Receiving Party. Notwithstanding, the
2    Receiving Party is under no obligation to search or review the Producing Party’s
3    Documents to identify potentially privileged or work product Protected Documents.
4                 (ii)   If the Producing Party intends to assert a claim of privilege or
5    other protection over Disclosure or Discovery Material identified by the Receiving
6    Party as Protected Documents, the Producing Party will, within fourteen (14) days
7    of receiving the Receiving Party’s written notification described above, inform the
8    Receiving Party of such intention in writing and shall provide the Receiving Party
9    with a log for such Protected Documents that is consistent with the requirements of
10   the Federal Rules of Civil Procedure, setting forth the basis for the claim of
11   privilege or other protection. In the event that any portion of a Protected Document
12   does not contain privileged or protected information, the Producing Party shall also
13   provide to the Receiving Party a redacted copy of the document that omits the
14   information that the Producing Party believes is subject to a claim of privilege or
15   other protection.
16         (d)    If, during the course of this Action, a Party determines it has produced
17   a Protected Document:
18                (i)    the Producing Party may notify the Receiving Party of such
19   inadvertent production in writing, and demand the return of such documents. Such
20   notice shall be in writing; however, it may be delivered orally on the record at a
21   deposition, promptly followed up in writing. The Producing Party’s written notice
22   will identify the Protected Document inadvertently produced by bates number range
23   or hash value, the privilege or protection claimed, and the basis for the assertion of
24   the privilege and shall provide the Receiving Party with a log for such Protected
25   Documents that is consistent with the requirements of the Federal Rules of Civil
26   Procedure, setting forth the basis for the claim of privilege or other protection. In the
27   event that any portion of the Protected Document does not contain privileged or
28   protected information, the Producing Party shall also provide to the Receiving Party

                                             14
                                      PROTECTIVE ORDER
1    a redacted copy of the Document that omits the information that the Producing Party
2    believes is subject to a claim of privilege or other protection.
3                    (ii)   the Receiving Party must, within fourteen (14) days of receiving
4    the Producing Party’s written notification described above, return, sequester, or
5    destroy the Protected Document and any copies, along with any notes, abstracts or
6    compilations of the content thereof. To the extent that a Protected Document has
7    been loaded into a litigation review database under the control of the Receiving
8    Party, the Receiving Party shall have all electronic copies of the Protected
9    Document extracted from the database. Where such Protected Documents cannot be
10   destroyed or separated, they shall not be reviewed, disclosed, or otherwise used by
11   the Receiving Party.
12         (e)       To the extent that the information contained in a Protected Document
13   has already been used in or described in other documents generated or maintained
14   by the Receiving Party prior to the date of receipt of written notice by the Producing
15   Party as set forth in paragraphs (c)(ii) and (d)(i), then the Receiving Party shall
16   sequester such documents until the claim has been resolved. If the Receiving Party
17   disclosed the Protected Document before being notified of its inadvertent
18   production, it must take reasonable steps to retrieve it.
19         (f)       The Receiving Party’s return, sequestering or destruction of Protected
20   Documents as provided herein will not act as a waiver of the Receiving Party’s right
21   to move for the production of the returned, sequestered or destroyed documents on
22   the grounds that the documents are not, in fact, subject to a viable claim of privilege
23   or protection. However, the Receiving Party is prohibited and estopped from
24   arguing that:
25                   (i)    the disclosure or production of the Protected Documents acts as a
26   waiver of an applicable privilege or evidentiary protection;
27                   (ii)   the disclosure of the Protected Documents was not inadvertent;
28   ///

                                               15
                                        PROTECTIVE ORDER
1                  (iii)   the Producing Party did not take reasonable steps to prevent the
2    disclosure of the Protected Documents; or
3                  (iv)    the Producing Party failed to take reasonable or timely steps to
4    rectify the error.
5           (g)    Either Party may submit Protected Documents to the Court under seal
6    for a determination of the claim of privilege or other protection. The Producing
7    Party shall preserve the Protected Documents until such claim is resolved. The
8    Receiving Party may not use the Protected Documents for any purpose absent this
9    Court’s Order.
10          (h)    Upon a determination by the Court that the Protected Documents are
11   protected by the applicable privilege or evidentiary protection, and if the Protected
12   Documents have been sequestered rather than returned or destroyed by the
13   Receiving Party, the Protected Documents shall be returned or destroyed within 10
14   (ten) days of the Court’s order. The Court may also order the identification by the
15   Receiving Party of Protected Documents by search terms or other means.
16          (i)    By operation of the Parties’ agreement and Court Order, the Parties are
17   specifically afforded the protections of Federal Rule of Evidence 502(d) and (e).
18          14.    MISCELLANEOUS
19          14.1 Right to Further Relief. Nothing in this Order abridges the right of any
20   person to seek its modification by the Court in the future.
21          14.2 Right to Assert Other Objections. By stipulating to the entry of this
22   Protective Order, no Party waives any right it otherwise would have to object to
23   disclosing or producing any information or item on any ground not addressed in this
24   Stipulated Protective Order. Similarly, no Party waives any right to object on any
25   ground to use in evidence of any of the material covered by this Protective Order.
26          14.3 Filing Protected Material. A Party that seeks to file under seal any
27   Protected Material must comply with Local Civil Rule 79-5. Protected Material may
28   only be filed under seal pursuant to a court order authorizing the sealing of the

                                              16
                                       PROTECTIVE ORDER
1    specific Protected Material. If a Party’s request to file Protected Material under seal
2    is denied by the court, then the Receiving Party may file the information in the
3    public record unless otherwise instructed by the court.
4          15.    FINAL DISPOSITION
5          After the final disposition of this Action, as defined in paragraph 6, within 60
6    days of a written request by the Designating Party, each Receiving Party must return
7    all Protected Material to the Producing Party or destroy such material. As used in
8    this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
9    summaries, and any other format reproducing or capturing any of the Protected
10   Material. Whether the Protected Material is returned or destroyed, the Receiving
11   Party must submit a written certification to the Producing Party (and, if not the same
12   person or entity, to the Designating Party) by the 60-day deadline that (1) identifies
13   (by category, where appropriate) all the Protected Material that was returned or
14   destroyed and (2) affirms that the Receiving Party has not retained any copies,
15   abstracts, compilations, summaries or any other format reproducing or capturing any
16   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
17   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
18   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
19   reports, attorney work product, and consultant and expert work product, even if such
20   materials contain Protected Material. Any such archival copies that contain or
21   constitute Protected Material remain subject to this Protective Order as set forth in
22   Section 6 (DURATION).
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

                                             17
                                      PROTECTIVE ORDER
1          16.   VIOLATION
2          Any violation of this Order may be punished by appropriate measures
3    including, without limitation, contempt proceedings and/or monetary sanctions.
4
5          The foregoing is based on the Stipulation of the parties, and for good cause
6    shown therein, IT IS SO ORDERED.
7
     DATED: January 30, 2020
8
9
                                                JOHN D. EARLY
10
                                                United States Magistrate Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           18
                                    PROTECTIVE ORDER
1                                         EXHIBIT A
2             ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND
3          I, _________________________________ [print or type full name], of
4    _____________________________________________ [print or type full address],
5    declare under penalty of perjury that I have read in its entirety and understand the
6    Stipulated Protective Order that was issued by the United States District Court for
7    the Central District of California on January 30, 2020 in the case of Randy Wines v.
8    Walmart Inc., Case No. 8:19-cv-00696-JLS-JDE, United States District Court for
9    the Central District of California. I agree to comply with and to be bound by all the
10   terms of this Stipulated Protective Order and I understand and acknowledge that
11   failure to so comply could expose me to sanctions and punishment in the nature of
12   contempt. I solemnly promise that I will not disclose in any manner any information
13   or item that is subject to this Stipulated Protective Order to any person or entity
14   except in strict compliance with the provisions of this Order.
15         I further agree to submit to the jurisdiction of the United States District Court
16   for the Central District of California for the purpose of enforcing the terms of this
17   Stipulated Protective Order, even if such enforcement proceedings occur after
18   termination of this action. I hereby appoint __________________________ [print or
19   type full name] of _______________________________________ [print or type
20   full address and telephone number] as my California agent for service of process in
21   connection with this action or any proceedings related to enforcement of this
22   Stipulated Protective Order.
23
24   Date: ______________________
25   City and State where sworn and signed: _________________________________
26   Printed name: _______________________________
27   Signature: _______________________________
28

                                             19
                                      PROTECTIVE ORDER
